El Juez Asociado Señor Negrón Fernández
emitió la opi-nión del tribunal.
Los presentes recursos envuelven seis pleitos incoados por varios demandantes contra Francisco Quiñones y. su asegu-radora, United States Casualty Company, y The Escambrón Development Company, Inc. Los hechos que dieron origen a estos pleitos pueden sintetizarse así:
El 23 de febrero de 1947 se celebraba un baile de niños en el sitio de recreo, conocido por Escambrón Beach Club, en San Juan. Alrededor de las 5 de la tarde, en el transcurso de la fiesta, se desplomó parte del piso del salón de baile, que lo constituía un terraplén o plataforma de concreto sos-tenida por zocos o viguetas de hormigón. En ese momento fueron lanzadas, y cayeron al agua, varias de las personas que participaban de la fiesta y que habían sido admitidas mediante el pago y entrega de los boletos correspondientes, sufriendo lesiones físicas y perdiendo objetos personales.
Para la fecha en que ocurrieron estos hechos el deman-dado Francisco Quiñones era subarrendatario(1) de The Es-cambrón Development Company, Inc., en cuanto a los edifi-cios y facilidades recreativas del Escambrón Beach Club, explotando como negocio dichas facilidades recreativas. The Escambrón Development Company, Inc., era la dueña de tales edificios y facilidades, siendo a su vez arrendataria(2) de El Pueblo de Puerto Rico en cuanto a los terrenos en que dichas estructuras ubicaban. La United States Casualty Company, aseguradora de Francisco Quiñones tenía, para la fecha de referencia, cubierta la responsabilidad por daños en que éste *524pudiera incurrir con motivo de lesiones o muertes ocasiona-das por accidentes a terceras personas en su negocio.
En las demandas se imputó negligencia común y o sepa-rada a los demandados Francisco Quiñones, como arrenda-tario y dueño del mencionado negocio, y a The Escambrón Development Company, Inc., como arrendadora y dueña de los edificios, consistente dicha negligencia en mantener abierto al público y permitir a éste el uso del salón de baile del Escambrón Beach Club, a pesar de que las columnas y vigas que servían de soporte a la plataforma del piso eran batidas y lavadas continuamente por las corrientes del agua del mar, sin que tomaran conjunta o separadamente aquellas precauciones y medidas de sana prudencia necesarias para garantizar la seguridad del público, y sin que observaran la diligencia y el cuidado que la naturaleza de la estructura requería para mantenerla en un buen estado de uso y evitar que su condición se tornara peligrosa e insegura.
Tanto Quiñones y su aseguradora United States Casualty Company, como The Escambrón Development Company, Inc., negaron responsabilidad alguna por el accidente al contestar separadamente las demandas en cada una de las acciones entabladas.
La posición asumida por Quiñones y su aseguradora, en cuanto a la negligencia imputádale a Quiñones, fué, en esen-cia, la de que el derrumbe de la plataforma del salón de baile ocurrió sin culpa alguna de parte de Quiñones, por razones y motivos enteramente ajenos y desconocidos por él, sin que dicha plataforma denotara en forma alguna a la vista que existiera un defecto en su construcción, habiendo creído él siempre que la misma había sido construida por la subarren-dadora “en forma vigorosa y resistente teniendo en cuenta el sitio donde había sido construida”; que en la fecha del accidente el salón de baile se dedicaba “al uso usual y corriente [a] que era destinado tanto por él en su calidad de arrendatario como por sus arrendadores que administra-*525ban anteriormente dicho local”; que de haber existido de-fectos de construcción en la referida plataforma “éstos eran de tal naturaleza ocultos que bajo ningún concepto podían ser apreciados por el codemandado Francisco Quiñones” y que, en consecuencia, si hubo negligencia o descuido con res-pecto a la construcción o mantenimiento de dicha plataforma, dicha negligencia o descuido existió de parte de la arren-dadora.
La posición asumida por The Escambrón Development Company, Inc., en cuanto al mismo extremo, fué, en esen-cia, la de que el accidente no se debió en forma alguna a negligencia de su parte, ya que dicha corporación “nunca estuvo en posesión material de los edificios que integraban el Escambrón Beach Club ni conocía en forma alguna su estado o sus defectos si algunos, ni explotó nunca como em-presario dichos edificios ni ninguno de ellos”; que desde el 18 de junio de 1936 hasta el 30 de junio de 1946 dichos edi-ficios estuvieron en la posesión material de don Miguel Vidal y de una corporación denominada The Escambrón Beach Club, Inc.; que después del 30 de junio de 1946 The Escam-brón Development Company, Inc., instituyó acción de desahu-cio contra The Escambrón Beach Club, Inc.; dicho pleito fué transigido, entregando The Escambrón Beach Club, Inc., directamente la posesión material de los edificios a Francisco Quiñones, con quien The Escambrón Development Company, Inc., suscribió un contrato de subarrendamiento el 14 de octubre de 1946; que a fin de asegurar la inspección pro-cedente y las reparaciones necesarias para que el edificio principal del Escambrón Beach Club estuviera en buen estado para servir al uso para el cual fué destinado, se insertó ex-presamente en el referido contrato de subarrendamiento la Cláusula dieciocho, la cual copiada a la letra dice:
“Dieciocho: Se conviene y se estipula que la parte sub-arrendataria se obliga a mantener los bienes subarrendados en buen estado de reparación y de conservación y a cuidar de ellos con la diligencia de un buen padre de familia. Se aclara y se *526entiende que al recibir la entrega de los bienes aquí subarren-dados la parte subarrendataria procederá a poner el edificio principal• descrito en el párrafo primero de este contrato bajo la letra (e) en buen estado de reparación, entendiéndose y esti-pulándose que el costo de tal reparación será por cuenta de la parte subarrendataria hasta cuatro mil dólares ($4,000), en-tendiéndose y aclarándose que cualquier suma o sumas que sean necesarias para tal fin en exceso de cuatro mil dólares ($4,000) serán pagadas por la parte subarrendadora, y enten-diéndose además que luego de efectuadas tales reparaciones, las cuales se efectuarán por la subarrendataria dentro de un período de sesenta días, la reparación y conservación de dicho edificio será por cuenta del subarrendatario tal y como se ha convenido. Se aclara que en cuanto a las demás cosas subarrendadas, inclu-yendo los demás edificios, la parte subarrendataria conoce el estado y condición en que se encuentran en esta fecha, los acepta tal y como están, y se obliga a repararlos y así reparados a man-tenerlos en buen estado de conservación y a cuidar de ellos con la diligencia de un buen padre de familia.”
Trabada en esa forma la contienda (3) se celebró un jui-cio en el tribunal inferior, en el cual tres de los casos se vieron conjuntamente. Los demás se sometieron, en cuanto a la cuestión de negligencia, por la prueba aportada en dicho juicio, practicándose, sin embargo, en cada uno de ellos, prueba en cuanto a los daños.
El tribunal inferior declaró con lugar todas y cada una de las demandas contra The Escambrón Development Company, Inc., concediendo a los varios demandantes en cada una de ellas distintas sumas en concepto de daños y perjui-cios por lesiones físicas, sufrimientos mentales y pérdida de objetos personales. Declaró sin lugar todas y cada una de las demandas en cuanto a Francisco Quiñones y su asegu-radora United States Casualty Company.
Al anterior resultado llegó el tribunal inferior luego de *527considerar que la Cláusula dieciocho del contrato de sub-arrendamiento, anteriormente transcrita, debía interpre-tarse “por su contexto y por las circunstancias que prece-dieron a su otorgamiento en el sentido de que imponía al [sub] arrendatario la realización y pago de las reparacio-nes necesarias para el embellecimiento del salón de baile arrendado, tales como pintura, decorado, arreglo de venta-nas, puertas y de la marquesina”; y que en la suma de $4,000 consignada en dicha cláusula para tal propósito “no se incluía o contemplaba por las partes la reconstrucción de parte del edificio o reparación de su base y viguetas de hormigón”, por lo cual correspondía a The Escambrón Development Company, Inc., la reconstrucción o reparación de dicha base y viguetas de hormigón. Llegó a la conclusión también el tribunal inferior que los pilotes y vigas de la plataforma que se desplomó el día del accidente se encontraban en avan-zado estado de deterioro y que dicha condición “databa desde una fecha cuatro años anterior al otorgamiento del contrato de [sub] arrendamiento,” y que “Quiñones ignoraba el es-tado de deterioro de estas vigas y tampoco hubiera podido determinarlo mediante una inspección ordinaria y razo-nable.”
La codemandada The Escambrón Development Company, Inc., interpuso recurso de apelación contra todas y cada una de las seis sentencias dictadas en su contra. Contra cuatro de esas sentencias interpusieron también recurso de apela-ción los demandantes, en tanto las mismas declararon sin lugar las demandas contra Francisco Quiñones y la compa-ñía aseguradora. (4)
La codemandada The Escambrón Development Company, Inc., como apelante, imputa al tribunal inferior, en su ale-gato ante este Tribunal — común para todos los recursos— *528la comisión de seis errores: (1) concluir que correspondía a dicha demandada la reconstrucción de la base del edificio o la reparación de dicha base y viguetas de hormigón; (2) con-cluir que Francisco Quiñones ignoraba el estado de las vigas que se desplomaron y que no hubiera podido determinarlo mediante una inspección ordinaria y razonable; (3) concluir que bajo la Cláusula dieciocho del contrato de subarrenda-miento Quiñones venía obligado solamente a realizar las reparaciones necesarias para el embellecimiento del salón de baile, tales como pintura, decorado, arreglo de ventanas, de las puertas y de la marquesina, y que la suma de $4,000 men-cionada en dicha cláusula había sido asignada para dicho propósito sin que incluyera la reconstrucción del edificio o reparación de su base y viguetas de hormigón; (4) permitir que el abogado Rafael Rivera Zayas declarara sobre conver-saciones habidas en derredor de la redacción del contrato de subarrendamiento; (5) concluir que la Cláusula dieciocho del referido contrato debe interpretarse por su contexto y por las circunstancias y discusiones que precedieron a su otor-gamiento; y (6) declarar con lugar las demandas contra dicha demandada The Escambrón Development Company, Inc., ya que la única parte responsable a los demandantes lo es el subarrendatario Francisco Quiñones.
Por su parte, los demandantes que apelaron en cuatro de los seis pleitos incoados, imputan al tribunal inferior la comisión de los siguientes errores: (1) resolver que el de-mandado Francisco Quiñones no tenía conocimiento del mal estado del piso; (2) resolver que mediante una inspección ordinaria, Francisco Quiñones no hubiera podido descubrir el mal estado del piso; (3) exonerar de responsabilidad a Francisco Quiñones y su aseguradora United States Casualty Company.
De otro lado, el codemandado apelado Francisco Quiñones sostiene, en síntesis, que la responsabilidad es totalmente de The Escambrón Development Company, Inc., o sea la sub-*529arrendadora, ya que la condición de deterioro de las vigas y pilotes que servían de soporte a la plataforma que se de-rrumbó, existía desde mucho antes de la fecha en que le fué entregado el edificio del salón de baile en virtud del contrato de subarrendamiento; que al asumir él, Quiñones, como.sub-arrendatario, la obligación de hacer reparaciones en el refe-rido edificio, lo hizo en forma limitada, sin que tales repa-raciones incluyeran la reconstrucción de la plataforma o sus cimientos, y además porque Quiñones ignoraba el estado de las vigas que servían de soporte a dicha plataforma, sin que hubiera podido determinar que tal era el estado mediante una inspección ordinaria y razonable.
A fin de reducir la contienda jurídica ante nos a. sus debidas proporciones, consideraremos, en primer término, y sin ajustarnos al orden en que han sido señalados los. errores imputados al tribunal inferior, la responsabilidad, de la codemandada apelante The Escambrón Development Company, Inc.
Conforme al artículo 1444 del Código Civil (ed. 1930), el arrendador está obligado “a entregar al arrendatario la cosa objeto del contrato.” Esta obligación, según Scaevola, exige del arrendador que entregue la cosa arrendada “en tal situación que permita al arrendatario hacer de ella el dis-frute que se proponía.” 24 Scaevola, Código Civil, Parte Primera, 513. “A falta de expresión del estado de la finca al tiempo de arrendarla, la ley presume que el arrendatario' la recibió en buen estado, salvo prueba en contrario.” Ar-tículo 1452, Código Civil (ed. 1930).
De acuerdo con los hechos que estimó probados el tribunal inferior — ampliamente sostenidos por la prueba — “los pilotes y vigas que se desplomaron el día del accidente se encontraban en avanzado estado de deterioro y esta condi-ción databa desde cuatro años anterior al otorgamiento del contrato de arrendamiento.” Toda la prueba en autos sobre el estado de deterioro de esa parte del edificio principal de *530las propiedades subarrendadas a Quiñones, que no fué con-trovertida, no deja lugar a dudas de que la misma ya ame-nazaba ruina cuando Quiñones entró en su posesión a virtud del contrato con la codemandada apelante.
Existiendo ese estado ruinoso del salón de baile del Es-cambrón Beach Club a la fecha del otorgamiento del contrato de subarrendamiento, la inseguridad y el peligro para aque-llas personas que concurrieran a los bailes que como parte de su negocio Quiñones ofrecía al público en dicho salón, eran evidentes. Es indefectible la conclusión de que el edi-ficio principal del Escambrón Beach Club, en la parte de su salón de baile, no estaba en la indicada fecha en estado de servir para el uso a que se destinaba y para el cual le fué arrendado a Quiñones.
El artículo 1807 provee que “el propietario de un 'edificio es responsable de los daños que resulten de la ruina de todo o parte de él, si ésta sobreviniere por falta de las reparaciones necesarias.” El estado de deterioro a que llegaron las vigas y pilotes que servían de soporte a la plataforma del salón de baile, que a la fecha del otorgamiento del contrato de subarrendamiento amenazaba ruina por falta de las reparaciones necesarias para proporcionar adecuada resistencia a dicha plataforma, produjo cuatro meses más tarde y por la misma causa de falta de reparación el desplome de dicha plataforma y los consiguientes daños a los demandantes. No tenemos que considerar aquí, ante los daños sufridos por terceras personas como consecuencia del desplome de la referida plataforma, si bajo la Cláusula dieciocho del contrato de arrendamiento Quiñones venía obligado para con The Escambrón Development Company, Inc., a hacer las reparaciones del edificio principal del Escambrón Beach Club en la forma limitada a que se refirió el tribunal inferior en su sentencia, como sostiene Quiñones, o sin limitaciones, según sostiene The Escambrón Development Company, Inc.
*531A los fines de la responsabilidad de la subarrendadora frente a las terceras personas que sufrieron daños por el estado ruinoso a que llegó la plataforma del salón de baile, es inmaterial la interpretación que se dé a la referida cláu-sula en cuanto a si Quiñones asumió limitada o plenamente la obligación contractual de hacer reparaciones en el edificio principal. Ni en uno ni en otro caso descarga su responsa-bilidad, frente a terceros, The Escambrón Development Company, Inc. A lo sumo, de prevalecer su contención en el sen-tido de que Quiñones asumió la obligación, bajo la citada Cláusula dieciocho, de realizar todas las reparaciones nece-sarias dentro de los términos y condiciones allí estipulados, la subarrendadora tendría derecho a repetir contra Quiñones por cualquier indemnización que por concepto de daños y per-juicios tuviere que satisfacer a los demandantes. Así se expresa Manresa sobre este extremo en sus Comentarios al Código Civil Español:
“El dueño que, en virtud de la obligación impuesta por el citado art. 1.907, [1807 de nuestro Código Civil, ed 1930] repare el daño causado por la ruina de un edificio de su propiedad, ¿tendrá derecho a reintegrarse de alguien de lo que hubiere satisfecho por tal concepto? El artículo que examinamos no lo dice, ni ninguno de los del presente capítulo contiene pre-cepto alguno sobre ello, pero de ese silencio de la ley no debe deducirse la absoluta carencia de acción para dicho reintegro.
“En efecto, el art. 1.907 [1807, Código Civil, ed. 1930] hay que entenderlo en relación con el párrafo tercero del 1.559 [1449, Código Civil, ed. 1930] y con la disposición general y am-plísima del 1.902 [1802, Código Civil, ed. 1930]. Según el pri-mero de ellos, el propietario podrá repetir contra el arrendata-rio, si estuviese arrendada la finca, y éste no pusiere en cono-cimiento de aquél, en el más breve plazo posible, la necesidad de las reparaciones precisas para conservarla en estado de servir para el uso a que se hallase destinada; pues en dicho caso será responsable el arrendatario de los daños y perjuicios que se ocasionaren al propietario por la falta de aviso y de sus con-secuencias, entre las cuales, necesaria e indudablemente, debe contarse la indemnización que hubiere tenido que satisfacer al *532perjudicado por los daños que resultaren de la ruina total o parcial del edificio arrendado. Así resulta del precepto contenido en la disposición legal citada, la cual está de acuerdo en este punto con lo que disponía la ley 7^, tit. VIII de la Partida 5^. Resulta, pues, que la falta de noticia o la ignorancia de la nece-sidad de las reparaciones no exime al propietario de la obliga-ción de -reparar los daños de que nos ocupamos, pero le da derecho para repetir contra el arrendatario que omitió el aviso necesario, y como no es motivo de exención la falta de éste o la ignorancia de la necesidad de las reparaciones por ella motivada, no puede alegar como excepción dicha ignorancia, ni tiene, por tanto, que probarla en el pleito promovido por el damnificado.
“Además, si la falta de reparaciones determinante de la ruina total o parcial del edificio dependió, no de la voluntad del pro-pietario, sino de un tercero, como por ejemplo, si no se ejecu-taron dichas reparaciones con la prontitud debida, o si deja-ron de hacerse por culpa de la persona a quien se encomen-dara oportunamente su ejecución, dándose con ello ocasión a que sobreviniera por tal motivo la ruina; en dicho caso, como en todos los semejantes o análogos, podrá repetir contra el que dió ocasión al daño con arreglo al principio consignado en el art. 1.902.” [1802, Código Civil, ed. 1930] 12 Manresa, Comen-tarios al Código Civil, ed. 1907, págs. 638-9.
Pero nunca quedaría exonerada de su responsabilidad frente a terceros, pues en cuanto a los derechos de éstos las relacio-nes contractuales entre los codemandados no juegan papel alguno.
No constituye defensa para la subarrendadora el que ésta no hubiere estado, previamente al otorgamiento del contrato de referencia, en la posesión material de la propiedad, por tenerla arrendada a otra persona, y que por lo tanto desco-nocía el estado de deterioro y ruina en que parte de la misma se encontraba. Ella tenía la obligación de entregarla . al subarrendatario en estado de servir para el uso a que estaba destinada y en situación de seguridad que le permitiera a éste disfrutar de ella como se proponía, que era el mismo para el cual fué construida y dedicada por la subarrenda-dora.
*533Las decisiones de este Tribunal en Roa v. Puig et al., 19 D.P.R. 386; Pérez v. Gandía, 32 D.P.R. 562; Miranda v. Méndez, 50 D.P.R. 850; Torres v. Fernández, 56 D.P.R. 482; Ortiz v. McCormick Steamship Co., 57 D.P.R. 560; Vázquez v. Antuñano, 61 D.P.R. 770; Arroyo v. Caldas, 68 D.P.R. 689 y Ramírez v. Hotel Condado, 68 D.P.R. 953, no militan en contra de la conclusión a que aquí llegamos. En ninguno de dichos casos se trataba del estado ruinoso de la propie-dad a la fecha del contrato de arrendamiento. Y en ninguno se suscitó por el propietario de la propiedad la defensa de haber descargado su responsabilidad en virtud de pacto en contrario en el contrato de arrendamiento. En todos ellos, con la excepción del de Ortiz v. McCormick Steamship Co., supra, en que se demandó por el subarrendador al subarren-datario en cobro de cánones de arrendamiento y se contra-demandó por éste en daños y perjuicios, se demandó única-mente al dueño o dueños de la propiedad arrendada. En con-secuencia, desestimamos aquellos errores señalados por la codemandada apelante que giran alrededor del contrato de arrendamiento y su Cláusula dieciocho, así como de su inter-pretación dada por el tribunal inferior a base de las conver-saciones que precedieron al otorgamiento de dicho contrato. Igualmente desestimamos el error por el que sostiene que la única parte responsable a los demandantes lo es el subarren-datario Francisco Quiñones. Sin embargo, hemos de dar seguidamente consideración al segundo señalamiento hecho por dicha codemandada apelante, que equivale a los señala-mientos primero y segundo de los demandantes apelantes, en el sentido de que fué error del tribunal inferior concluir que Francisco Quiñones ignoraba el estado de las vigas y que no hubiera podido determinarlo mediante una inspección ordinaria y razonable.
La prueba ineontrovertida demostró que a la fecha en que se formalizó el contrato de arrendamiento entre Quiñones y The Escambrón Development Company, Inc., y *534tomó aquél posesión de los edificios existía en el piso o pla-taforma del salón de baile una grieta, que Quiñones pudo observar, que medía unos 30 pies de largo, llegando en algu-nos sitios a % pulgadas de ancho, localizada más o menos por el sitio donde luego ocurrió el desprendimiento del piso. La grieta, conforme declaró el propio codemandado Quiñones, tenía como % pulgada de profundidad y la hizo rellenar con terrazo. Según él, nunca inspeccionó el piso por debajo ni sabe si se inspeccionó.
No encontramos base para alterar la conclusión del tribunal inferior al efecto de que Quiñones no conocía el estado de las vigas. Sin embargo, no podemos decir lo mismo res-pecto a la conclusión de que no hubiera podido determinar el estado de deterioró y ruina en que se encontraban mediante una inspección ordinaria y razonable. La existencia de una grieta de 30 pies de largo en la plataforma de concreto que constituía el salón de baile, construida la misma, en parte, sobre las aguas del mar, era indicio suficiente para que Qui-ñones investigara el estado de los pilotes y las vigas que ser-vían de soporte al piso, sobre todo conociendo que había pilo-tes que estaban enclavados dentro del mar, y el sitio de la grieta, por donde luego se derrumbó el piso, correspondía a la localización de esos pilotes. Una persona prudente y razo-nable debió haber pensado en determinar, mediante un reco-nocimiento de los pilotes y las vigas, la causa de la grieta, que era el aviso de que algo andaba mal con dicha plata-forma.
La situación que presentaban las vigas y columnas del piso que se desplomó, según la descripción que hizo el inge-niero J. M; Canals — testigo del codemandado apelado Quiño-nes — quien verificó una inspección luego del derrumbe, era tal que las zapatas estaban al aire; el concreto alrededor de las columnas había sido desgastado por la acción de papel de lija de las olas; columnas de 10 X 10 habían sido desgas-tadas o “comidas” alrededor, hasta llegar a un círculo *535de 2 ó 3 pulgadas; el hormigón del piso tenía las varillas descubiertas; la acción del mar descubrió la fundación de las zapatas de varias de las columnas, sacándolas de sus bases hacia el mar; una columna tenía su base totalmente al aire y otra estaba totalmente cercenada por la acción de papel de lija de la arena. En cuanto a si una persona hubiera podido notar el estado de dichas vigas o pilotes que sopor-taban la plataforma del salón de baile, así se expresó en repreguntas dicho testigo, después de haber declarado sobre sus hallazgos al verificar su inspección:
“P. ¿Una persona, un capataz que ha trabajado en obras de esa naturaleza que hubiera entrado a mirar, hubiera notado esas cosas?
“R. Hubiera tenido que notarlas porque tienen que llamarle la atención a cualquiera persona que entre ahí abajo.
“P. ¿En su opinión, si una persona que hubiere tenido expe-riencia en construcción, quien quiera que fuera, hubiera hecho una inspección de la parte debajo del piso del Salón de las Naciones, allá para principios de octubre, Í946, hubiera notado esa condición ruinosa que usted la llama?
“R. Tres años antes de esa fecha la hubiera notado. Tenía que haberla visto.”
El hecho de que Quiñones no realizara una inspección por debajo de la plataforma,(5) según declaró, no lo releva de su responsabilidad para con los demandantes. La extensión de la grieta en el piso del salón de baile y las demás cir-cunstancias ya apuntadas debieron haber llevado a Quiño-nes a observar cuidado razonable para determinar la causa *536de esa grieta. El no haberlo hecho constituye negligencia de su parte y es responsable a los demandantes, conjuntamente con la codemandada The Escambrón Development Company, Inc., por virtud de dicha negligencia.
El derecho de los demandantes a recobrar de ambos co-demandados o de cualquiera de ellos no puede ser derrotado por las obligaciones contraídas entre las partes contratantes. Si bien The Escambrón Development Company, Inc., es res-ponsable al dejar que se tornara ruinosa, por su falta de reparaciones, la plataforma del salón de baile, Quiñones, por su propia negligencia en la explotación de su negocio al dejar de ejercer el debido cuidado y celo razonables para deter-minar las causas del defecto — visible—en el piso, incurrió en responsabilidad para con el público, al que invitaba y el que concurría a su negocio. La responsabilidad de Quiñones para con los demandantes surge de las disposiciones del ar-tículo 1802 del Código Civil, ed. 1930, y no del contrato de subarrendamiento. A esos fines véase Vázquez v. Antuñano, supra. Cuando un daño es resultado de la negligencia combinada de varias personas, tales personas son responsa-bles solidaria y mancomunadamente al perjudicado pudiendo incoarse una acción contra uno o todos los que ocasionen el daño. Cubano v. Jiménez et al., 32 D.P.R. 167; González v. White Star Bus Line, Inc., 53 D.P.R. 659; Rivera v. Great Am. Indemnity Co., 70 D.P.R. 825; García v. Gobierno de la Capital, 72 D.P.R. 138.
Los casos de Folkman v. Lauer, 91 Atl. 218 (Pa., 1914); *537Junkermann v. Tilyou Realty Co., 108 N.E. 190 (N.Y., 1915) y Oxford v. Leathe, 43 N.E. 92 (Mass., 1896), citados por los codemandados apelados, no son autoridad para regir este caso bajo los hechos que aquí concurren y las reglas de dere-cho que dimanan de nuestro Código Civil.
Siendo ello así, debemos concluir- que el segundo error señalado por los demandantes apelantes — y segundo también de los señalados por la codemandada apelante — fué cometido; mas ello, en cuanto a esta última, no- le releva de su respon-sabilidad para con los demandantes apelantes. En conse-cuencia, las sentencias en los cuatro pleitos incluidos en el recurso de apelación 10,,227, en los cuales los demandantes figuran como apelantes, serán modificadas en el sentido de declarar también con lugar las demandas contra los codeman-dados Francisco Quiñones y United States Casualty Company, con igual pronunciamiento sobre costas y honorarios de abogado, y así modificadas serán confirmadas; y las senten-cias en los pleitos que figuran ante este Tribunal bajo los recursos de apelación números 10,246 y 10247, en los cuales los demandantes no apelaron, serán confirmadas.

 El contrato de subarrendamiento — de fecha 14 de octubre de 1946— fijó para el mismo, por su Cláusula número dos, un período de cuatro años a contarse desde el día 15 de octubre de 1946, prorrogable a opción del subarrendatario por dos años más previa notificación al subarrenda-dor, por escrito, con tres meses de antelación.


 El contrato original de arrendamiento de los terrenos fué celebrado entre El Pueblo de Puerto Rico y Félix Benitez Rexach con fecha 15 de diciembre de 1931, habiendo adquirido The Escambrón Development Company, Ine., dicho derecho mediante cesión que le hiciera el arrendatario original el 17 de febrero de 1940.


Es innecesario hacer mención de la posición asumida por los co-demandados en cuanto al accidente en sí y a los daños sufridos, ya que los presentes recursos se circunscriben a la cuestión de responsabilidad por negligencia, la cual, como hemos visto, negaron tanto Quiñones como The Escambrón Development Company, Inc.


En dos de los pleitos los demandantes no apelaron. Los recursos de apelación que se siguen ante este Tribunal bajo los números 10,246 y 10,247, fueron interpuestos en dichos pleitos por la codemandada The Escambrón Development Company, Inc.


 Hubo prueba de parte de la codemandada The Escambrón Development Company, Inc. — el testigo Amaury Díaz Benitez, contratista — -en el sentido de que a solicitud de Quiñones hizo una inspección ocular como 3 6 4 días después de tomar Quiñones en arrendamiento el Escambrón Beach Club y que le hizo las recomendaciones correspondientes en cuanto al techo, paredes, pintura, marquesina y el piso; que en el piso había una grieta de 42 pies por 9 pulgadas de largo según medida que tomó; que “la grieta formaba una pequeña planetita que en su punto más alto tenía como tres pulgadas sobre el nivel del resto del piso”; que le informó a Quiñones que esa grieta debía investigarse; que él la investigó en com-pañía de su maestro de obras, Sr. Grafal; que se metieron por debajo de *536la plataforma y encontraron las vigas de concreto rajadas completamente por su eje longitudinal, las varillas al descubierto y enmohecidas; algu-nas de las columnas que sujetaban las vigas estaban al aire, el “rail” a 6 u 8 pulgadas debajo de la arena y en otro extremo la viga, aparte de estar rajada a lo largo del eje longitudinal, estaba también rota o agrietada verticálmente.
Dicho testigo declaró habérselo dicho a Quiñones advirtiéndole que era peligroso seguir haciendo lo que él quería hacer, “repicar y poner un poco de terrazo para cubrirlo otra vez.” A esta prueba evidentemente no dió crédito el tribunal inferior y no dependemos de ella para el resultado a que llegamos en estos recursos.